Citation Nr: 0003007	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).

3.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from July 1950 to July 1953 and 
from September 1954 to September 1957.  These matters come to 
the Board of Veterans' Appeals (Board) from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151, and entitlement to Dependents' 
Educational Assistance.  The appellant, the veteran's 
surviving spouse, has perfected an appeal of that decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death and Dependents' Educational 
Assistance is not supported by competent medical evidence 
showing that the cause of the veteran's death is related to 
an in-service disease or injury or a service-connected 
disability.

2.  The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 is not supported by competent medical 
evidence showing that VA medical treatment caused or 
contributed to cause the veteran's death.


CONCLUSION OF LAW

The claims of entitlement to service connection for the cause 
of the veteran's death, Dependents' Educational Assistance, 
and DIC benefits pursuant to 38 U.S.C.A. § 1151 are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records indicate that he had 
rheumatic fever in 1948, prior to his entry into service.  
The service medical records are otherwise silent for any 
complaints or clinical findings pertaining to cardiovascular 
disease.

Service connection was not established for any disease or 
disability during the veteran's lifetime.

The December 1996 final hospital summary indicates that the 
veteran was hospitalized at the VA medical center (MC) in 
August 1996 due to progressive shaking, chills, and fevers 
over the previous one to three months.  He required 
intubation and mechanical ventilation due to respiratory 
failure, and was diagnosed as having endocarditis of the 
mitral valve.  His condition was complicated by multiple 
emboli and renal failure, requiring dialysis.  He was found 
to have coronary artery disease, and in September 1996 
underwent the surgical replacement of the mitral valve with a 
prosthetic valve and coronary artery bypass grafts.  He 
received extensive antibiotic treatment for multiple 
infections.  He continued to be ventilator-dependent 
following the surgery and his condition progressively 
worsened.  He developed gangrene in both feet due to emboli, 
but amputation could not be performed because he was a poor 
candidate.  He also developed gastrointestinal bleeding, 
requiring multiple transfusions.  He had sacral decubiti that 
were debrided on several occasions.

During hospitalization in December 1996, the physicians 
determined that the veteran would not recover, due to 
multiple organ system failure, and he was dependent on the 
ventilator and dialysis.  He had severe progressive gangrene 
in the lower extremities, multiple decubiti, jaundice, and 
congestive heart failure.  Based on wishes previously 
expressed by the veteran, his family requested that the 
ventilator support be removed, and he expired on the same 
day.

The death certificate shows that the veteran died December 
28, 1996.  The immediate cause of death is shown as 
congestive heart failure, of days in duration, due to severe 
coronary atherosclerosis of years in duration.  Other 
significant conditions contributing to death but not related 
to the cause of death included a cerebrovascular accident and 
lung carcinoma.

The February 1997 autopsy report indicates that the final 
diagnoses were rheumatic heart disease, remote, with 
bacterial endocarditis of the mitral valve; post-operative 
renal failure requiring dialysis; post-operative respiratory 
failure requiring ventilator support; decubitus ulcers in the 
lumbar and sacral areas and buttocks; generalized 
atherosclerosis; severe cerebral atherosclerosis with 
cerebral infarctions; severe coronary atherosclerosis, with 
myocardial infarction, remote, and congestive cardiomegaly; 
pulmonary congestion and edema; hepatic congestion with 
ascites and diffuse, mild jaundice; generalized visceral 
congestion; severe left carotid atherosclerosis; severe 
aortoiliac atherosclerosis; thrombosis and occlusion of the 
left iliac artery resulting in gangrene of the left leg to 
the knee; near occlusion of the right iliac artery resulting 
in gangrene of the right foot; severe, bilateral, renal 
artery atherosclerosis with acute, bilateral cortical renal 
infarcts; moderate atherosclerosis of the mesenteric artery; 
old trauma to the central nervous system; moderately 
differentiated adenocarcinoma of the right lung; gastric 
mucosal petechial hemorrhages; and pancreatic fibrosis.

The pathologist determined that the cause of death was 
rheumatic heart disease with endocarditis, complicated by 
severe generalized atherosclerosis with congestive heart 
failure, cerebrovascular accident, and gangrene of both legs; 
terminally, bilateral pneumonia; renal and hepatic failure 
following the heart failure; and decubiti that developed as 
his condition deteriorated.  The pathologist found that 
although the lung adenocarcinoma did not contribute to his 
death, it could have progressed to a fatal lesion.

In her application for DIC benefits the appellant claimed 
that the cause of the veteran's death was related to service.  
In her October 1997 notice of disagreement she claimed that 
his death was the result of lack of treatment and proper 
medical care at the VAMC.  She stated that he received no 
nutrition for the first 20 days of the hospitalization, and 
that his weight decreased from 185 to 120 pounds during the 
four-month hospitalization.  She also stated that she 
repeatedly asked for him to be fed and to be exercised, but 
her requests were denied.  She further stated that the 
surgery required to treat his condition was repeatedly 
postponed, and that he was not turned every two hours, which 
resulted in skin ulcerations.

She asserted that he did not receive proper care because his 
doctors changed every 30 days, and that the medical facility 
was not properly cleaned, which resulted in the infections 
that caused his death.  She also asserted that she asked the 
doctors to remove the ventilator for 10 minutes every day, 
which numerous doctors refused to do.  She stated that he had 
excessive bleeding when the dialysis technician failed to 
close a blood tube, requiring a transfusion, and that on one 
day she found him bleeding from his throat.  She also stated 
that he had no shower or bath from the time he entered the 
hospital until he died.

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected or 
due to VA medical treatment is not sufficient; the appellant 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. 5107(a); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).  

According to the statute and regulation in effect at the time 
of the veteran's death in December 1996, if the veteran 
suffers an injury as the result of hospitalization, medical, 
or surgical treatment at a VA medical facility that is not 
caused by his willful misconduct, and the injury results in 
death, DIC benefits shall be awarded in the same manner as if 
the death were service connected.  38 U.S.C.A. § 1151 (West 
1991 and Supp. 1996); 38 C.F.R. § 3.358 (1996).  Although the 
statute and regulation were later amended, those amendments 
were made applicable only to claims filed after October 1, 
1997.  See Boggs v. West, 11 Vet. App. 334, 343-44 (1998); 
VAOPGCPREC 40-97.  Because the appellant's claim was 
submitted in February 1997, the earlier version of the 
statute and regulation are applicable.

In order to establish a well-grounded claim for DIC benefits 
due to the veteran's death resulting from VA treatment, the 
appellant must submit medical evidence of a current 
disability (the current disability being the condition that 
caused death), medical or lay evidence of incurrence or 
aggravation of an injury or disease during VA hospitalization 
or treatment, and medical evidence of a nexus between the 
asserted injury or disease and the veteran's death.  Jones v. 
West, 12 Vet. App. 460 (1999).  A claim made under the 
provisions of 1151 would not be well grounded unless there 
was competent evidence of additional disability as the result 
of VA treatment.  Jimison v. West, 13 Vet. App. 75 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69,75 (1995).

If the appellant fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, at 79.  The appellant has not indicated 
the existence of any evidence that, if obtained, would make 
her claim well grounded.  VA has no further obligation, 
therefore, to notify her of the evidence needed to support 
her claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Educational assistance is payable to the surviving children 
or spouses of veterans who die as the result of a service-
connected disability, or who have a permanent and total 
disability rating.  38 U.S.C.A. § 3500.

The Board has reviewed the evidence of record and finds that 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, based on direct service 
connection or as a result of VA hospitalization and 
treatment, is not well grounded.  The medical evidence shows 
that the veteran died as the result of rheumatic heart 
disease with endocarditis, severe generalized atherosclerosis 
with congestive heart failure, cerebrovascular accident, 
gangrene of both legs, bilateral pneumonia, renal and hepatic 
failure, and decubiti.

The veteran's service medical records make no reference to 
any of the disorders resulting in his death, and the 
appellant has not provided any evidence indicating that the 
causes of death are related to service.  She has provided lay 
evidence of what she claims to be injuries incurred during 
the VA hospitalization, including the failure to provide 
nutrition, failure to turn him every two hours in order to 
prevent the development of decubiti, postponing surgery, 
changing physicians, and failure to maintain a clean 
environment.  

The appellant has not, however, provided any competent 
medical evidence showing a nexus between the purported 
injuries and the cause of the veteran's death.  Jones, 12 
Vet. App. at 460.  Her assertion that negligent treatment 
resulted in his death is not probative, because she is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit, 5 Vet. App. at 93.

For these reasons the Board has determined that the claims of 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 are not well grounded.  It follows that 
the claim for  Dependents' Educational Assistance in 
accordance with Chapter 35, Title 38 of the United States 
Code, is not well grounded because there is no competent 
evidence that the veteran's death was caused by a service 
connected disease or disability.



ORDER

The claims of entitlement to service connection for the cause 
of the veteran's death, entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1151, and entitlement to Dependents' 
Educational Assistance in accordance with Chapter 35, Title 
38 of the United States Code, are denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

